Citation Nr: 0426492	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for eye disability.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the feet due to surgical 
treatment in November 1991.  


REPRESENTATION

Appellant represented by:	VETERANS ADVOCACY GROUP




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  
 
The issues on appeal were originally before the Board in 
August 2000, at which time the claims were denied.  The 
veteran appealed the decision to United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated February 16, 2001, the Court vacated the August 
2000 Board decision and remanded the issues on appeal back to 
the Board for further action.  The procedural history of the 
case was outlined in a March 2003 decision on other issues 
which are no longer on appeal.  Certain issues on appeal were 
then remanded by the Board in August 2003 to cure a 
procedural defect.  The case is now again before the Board 
for appellate review of the remaining issues.


REMAND

In October 2002, the Board sent a letter to the veteran 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The Board sent the VCAA letter to 
the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
subsequently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In other words, it appears that the veteran has not 
been afforded proper VCAA notice with regard to the issues on 
appeal.  While the Board regrets further delay in this 
matter, the United States Court of Appeals for Veterans Claim 
has made it clear that failure to adequately show compliance 
with VCAA notice requirements is remandable error.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003).  

With regard to the TDIU issue, the record includes evidence 
in the form of medical opinions which suggesting that the 
veteran is unemployable due to his service-connected 
headaches.  There is other evidence of record demonstrating, 
however, that the veteran was employed for the majority of 
the time during the course of this appeal.  The most recent 
evidence of record dated in January 2004 indicates that the 
veteran was still employed.  There is no evidence of record 
indicating that the veteran's employment is marginal.  The 
Board finds, due to this conflicting evidence, that the 
veteran should be afforded a VA Social and Industrial Survey 
to determine his current employment status.  

The Board notes that the veteran has not appeared for several 
VA examinations which have been scheduled to ensure an 
adequate record.  The veteran and his representative are 
hereby advised that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2003). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With regard to the issues listed on 
the cover page of this decision, the RO 
should furnish the veteran an appropriate 
VCAA letter to ensure compliance with all 
VCAA notice and assistance requirements.  
The RO should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The RO should arrange for a VA Social 
and Industrial Survey regarding the 
veteran's employment.  The claims file 
should be made available to and reviewed 
by the interviewer in connection with the 
survey.  The interviewer should comment 
on the degree of social and industrial 
impairment which the veteran experiences 
as the result of all of his service-
connected disabilities.  The examiner 
should determine if the veteran is 
currently employed and also his full 
employment history during the course of 
this appeal.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


